Citation Nr: 1030652	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  10-13 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
tinnitus.  

2.  Entitlement to an initial schedular rating in excess of 20 
percent for bilateral hearing loss.  

3.  Entitlement to an initial extra-schedular rating in excess of 
20 percent for bilateral hearing loss.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1953 to June 1957.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an initial extra-schedular rating in 
excess of 20 percent for bilateral hearing loss is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's tinnitus is assigned a 10 percent rating, which 
is the maximum rating authorized under Diagnostic Code 6260.

2.  The Veteran has Level VI or IV hearing acuity in the right 
ear and Level V hearing acuity in the left ear.  


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a rating in 
excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2009); Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

2.  The criteria for an initial schedular rating in excess of 20 
percent for bilateral hearing loss have been not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85. Diagnostic Code 
6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (38 C.F.R., Part 4), which 
represents the average impairment in earning capacity resulting 
from injuries incurred in military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1, 4.10.  Where, as here, entitlement to service-
connection has been established, but a higher initial disability 
rating is at issue, the extent of impairment throughout the 
entire period, beginning with the filing of the claim, must be 
considered and a determination must be made regarding whether 
"staged" ratings are warranted.  See Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods, known as staged ratings).  The factual findings in this 
case do not show distinct periods where the Veteran's 
disabilities exhibited symptoms that would warrant different 
ratings; therefore, staged ratings are not warranted.

The appropriate evaluation for a hearing impairment is determined 
under the criteria in 38 C.F.R. §§ 4.85, 4.86 (2009).

The Rating Schedule provides a table for ratings purposes (Table 
VI) to determine a Roman numeral designation (I through XI) for 
hearing impairment, as shown by audiometry, including a 
controlled speech discrimination test (Maryland CNC), and 
puretone audiometry, by a state-licensed audiologist.  See 38 
C.F.R. § 4.85.  Table VII is used to determine the rating 
assigned by combining the Roman numeral designations for hearing 
impairment of each ear.  Id. 

Where there is an exceptional pattern of hearing impairment (as 
defined in 38 C.F.R. § 4.86) the rating may be based solely on 
puretone threshold testing.  One exceptional pattern of hearing 
impairment occurs when the puretone thresholds in each of the 
four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 
decibels or greater.  Another occurs when the puretone threshold 
at 1000 hertz is 30 decibels or less, and the threshold at 2000 
hertz is 70 decibels or more.  See 38 C.F.R. § 4.86(a)(b).  Table 
VII is then used to determine the rating assigned by combining 
the Roman numeral designations for hearing impairment of each 
ear.

Ratings for hearing impairment are derived by the mechanical 
application of the Ratings Schedule to the numeric designations 
assigned after audiometry evaluations are rendered.  Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).

History and Analysis

Entitlement to an initial rating in excess of 10 percent for 
tinnitus

Tinnitus is evaluated under Diagnostic Code 6260 and the Veteran 
is currently evaluated at 10 percent.  The maximum schedular 
rating available for tinnitus (in either one or both ears) is 10 
percent.  38 C.F.R. § 4.87, Diagnostic Code 6260.  See 
38 U.S.C.A. § 1155 (West 2002).  As there is no legal basis upon 
which to award a higher initial schedular rating, the Veteran's 
appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Extraschedular evaluation for tinnitus

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extra-schedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009); see also Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to an 
extra-schedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
'governing norms.'  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.

With respect to the initial inquiry posed by Thun, the Board has 
been unable to identify an exceptional or unusual disability 
picture with respect to the Veteran's service- connected 
tinnitus.  The medical evidence fails to demonstrate 
symptomatology of such an extent that application of the ratings 
schedule would not be appropriate.  In fact, as discussed in 
detail above, the symptomatology of the Veteran's tinnitus is 
specifically contemplated under the appropriate ratings criteria, 
and no symptoms are unaddressed by the rating criteria.  
Accordingly, the Board finds that the Veteran's disability 
picture has been contemplated by the ratings schedule.  Since the 
available schedular evaluation adequately contemplates the 
Veteran's level of disability and symptomatology, the second and 
third questions posed by Thun become moot.  Nevertheless, the 
Board will briefly note that the evidence in this case does not 
demonstrate any of the factors provided in the 'governing norms' 
such as frequent hospitalization or marked interference with 
employment.  See 38 C.F.R. § 3.321(b)(1) (2009).

With respect to frequent hospitalizations, the evidence does not 
reflect that the Veteran has been hospitalized due to his 
service-connected tinnitus.  There is some evidence that the 
Veteran's service-connected hearing loss disability may interfere 
with employment, but there is nothing in the record to indicate 
that his service-connected tinnitus disability alone causes 
impairment with employment over and above that which is 
contemplated in the assigned schedular ratings.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).

There is also no evidence in the medical records of an 
exceptional or unusual clinical picture, or of any other reason 
why an extra-schedular rating should be assigned.

In short, the evidence does not support the proposition that the 
Veteran's service connected tinnitus presents such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards and warrant the 
assignment of an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).

Entitlement to an initial rating in excess of 20 percent for 
bilateral hearing loss

The Veteran submitted his claim for service connection for 
bilateral hearing loss in August 2008.  An April 2009 rating 
decision granted the Veteran service connection for bilateral 
hearing loss, and assigned an initial 20 percent rating, 
effective from May 8, 2008.  The Veteran filed a notice of 
disagreement with this decision in December 2009 and seeks an 
initial rating in excess of 20 percent for his service-connected 
bilateral hearing loss.  

Private treatment records from July 2008 show the Veteran 
displayed hearing loss and applied for a "TeleTalker," which is 
an amplified phone with built-in loud ringer.  The private 
audiogram in these records seems to indicate that the Veteran has 
a degree of hearing loss in line with the results of subsequent 
VA examinations.  This private examination is not useful for 
rating purposes, however, because the examiner did not perform a 
Maryland CNC speech discrimination test, which is required by 
38 C.F.R. § 4.85(a).




An April 2009 VA audiological examination report shows bilateral 
hearing loss:



HERTZ



1000
2000
3000
4000
RIGHT
20
60
80
105
LEFT
25
40
85
95

The right ear average puretone threshold was 66 decibels.  The 
left ear average puretone threshold was 61 decibels.  Speech 
recognition was 68 percent in the right ear and 72 percent in the 
left ear.  Using Table VI, the hearing impairment is Level VI in 
the right ear and Level V in the left ear.  This results in a 20 
percent disability evaluation under Table VII.  See 38 C.F.R. 
§ 4.85  

VA treatment records from 2009 show the Veteran suffered from 
hearing loss, but do not contain sufficient audiological 
measurements for rating purposes.  

A February 2010 VA audiological examination report shows 
bilateral hearing loss:



HERTZ



1000
2000
3000
4000
RIGHT
25
65
80
105
LEFT
30
40
85
95

The right ear average puretone threshold was 69 decibels.  The 
left ear average puretone threshold was 63 decibels.  Speech 
recognition was 76 percent in the right ear and 72 percent in the 
left ear.  Using Table VI, the hearing impairment is Level IV in 
the right ear and Level V in the left ear.  This results in a 10 
percent disability evaluation.  See 38 C.F.R. § 4.85.  

The examination reports of record show the Veteran has Level VI 
or IV hearing acuity in the right ear and Level V hearing acuity 
in the left ear.  This results in either a 10 percent or 20 
percent disability rating.  The Veteran's condition is currently 
insufficient to establish entitlement to an initial rating in 
excess of 20 percent for bilateral hearing loss because the 
rating of hearing loss disability involves the mechanical 
application of the rating schedule to numeric designations 
assigned to official audiometry results.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Therefore, the Veteran's claim 
for an initial schedular rating in excess of 20 percent for 
bilateral hearing loss must be denied.

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
elements of proper notice included informing the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and 
(3) that the claimant is expected to provide.  38 C.F.R. § 3.159 
(2009).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In this case, the Veteran was notified of the respective duties 
of the claimant and of VA, as well as of the evidence needed to 
substantiate his claim for service connection for bilateral 
hearing loss and tinnitus, by a letter in July 2008, before the 
rating decision that is the subject of this appeal.  This letter 
provided the Veteran with the specific notice required by 
Dingess, supra, including information necessary for establishing 
an initial rating and regarding effective dates.  

The Board notes that VAOPGCPREC 8-2003 interpreted that, if, in 
response to notice of its decision on a claim for which VA has 
already given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) requires VA 
to take proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  The courts 
have held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  The Veteran also received a December 2009 letter 
that notified the Veteran what evidence was needed to 
substantiate his claim for an increased rating.  A subsequent 
adjudication was accomplished in March 2010.  The Board concludes 
that VA has met its duty to notify the Veteran concerning his 
claim and any timing issues were nonprejudicial to the Veteran, 
particularly as there has been a subsequent adjudication.  

The Board also concludes that VA has met its duty to assist the 
Veteran in developing the evidence to support his claim.  The 
record contains service treatment records and VA medical records.  
Private treatment records are associated with the claims folder.  
The Veteran was given VA examinations in connection with the 
claim.  Statements of the Veteran, friends, family and his 
representatives have been associated with the record.  The 
Veteran has been accorded ample opportunity to present evidence 
and argument in support of the appeal.  Neither the Veteran nor 
his representative has indicated that there are any available 
additional pertinent records to support his claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the claim after providing the required notice 
and that any procedural errors in the development and 
consideration of the claim were insignificant and non-prejudicial 
to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

An initial rating in excess of 10 percent for tinnitus is denied.  

An initial schedular rating in excess of 20 percent for bilateral 
hearing loss is denied.  

REMAND

It is appropriate for the Board, in issuing final decisions, to 
remand to the RO any questions, including consideration on an 
extra-schedular basis under 38 C.F.R. § 3.321(b)(1), which were 
not previously decided by the RO.  VAOPGCPREC 6-96; Holland v. 
Brown, 6 Vet. App. 443, 447 (1994).

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extra-schedular 
consideration is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009); see also Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

Lay statements in the record note various functional difficulties 
the Veteran has relating to his hearing loss, including 
difficulty understanding what is said, being forced to repeat 
himself and difficulty in understanding the pastor in his church.  
In addition, the April 2009 VA examiner noted that the Veteran's 
situation of greatest difficulty was in conversational speech and 
that it had a significant effect on his occupation.  

The Veteran also contends his employment is significantly 
hindered by his hearing problems.  For example, the Veteran 
indicated in a December 2009 statement that he could not hear 
well enough to take orders on the telephone, so he was let go 
from his job.  A statement purportedly from a former employer of 
the Veteran indicates that the Veteran was terminated due to 
hearing loss because of the difficulty he had in performing his 
duties.  The employer indicates that the Veteran was unable to 
hear when taking phone orders and that it caused an engraver to 
misspell information, causing the business to lose money and 
production time while correcting mistakes.  This could be a sign 
of marked interference with employment.

There is some suggestion that the Veteran's bilateral hearing 
loss provides such an exceptional disability picture that the 
available schedular evaluation for the service-connected 
disability is inadequate and that the disability interferes with 
his employment.  Therefore, it is appropriate to remand the 
matter to the RO for extra-schedular consideration.  Upon remand, 
the RO should determine whether the criteria for submission of 
extra-schedular consideration, pursuant to 38 C.F.R. 
§ 3.321(b)(1), is warranted for the Veteran's bilateral hearing 
loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should inform the Veteran of the 
elements of a claim for an extraschedular 
rating for bilateral hearing loss under 38 
C.F.R. § 3.321(b)(1) and permit the Veteran 
the full opportunity to supplement the record 
as desired.

2.  Then, the RO should readjudicate the 
Veteran's claim solely on an extra-schedular 
basis, pursuant to 38 C.F.R. §  3.321(b)(1).  
In so doing, the RO should consider whether 
the criteria for submission for the 
assignment of an extra-schedular rating for 
bilateral hearing loss are met.  If such 
criteria are met, the matter should be 
referred to the Director of Compensation and 
Pension Service or any other proper designee 
for appropriate action.  If the determination 
is adverse to the Veteran, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
the Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


